Citation Nr: 1616560	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, to include as due to a service-connected acquired psychiatric disorder.

2.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) or anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for the claimed disabilities.  

In August 2014, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

In December 2014, the Board reopened the claims for service connection ulcerative colitis and colon cancer, and remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is required in this case.  

The claim for service connection for an acquired psychiatric disorder must be remanded again to the AOJ due to noncompliance with remand directives articulated by the Board in December 2014.  The remand directives instructed the AOJ to obtain copies of all relevant treatment records identified by the Veteran, including from the Dallas Vet Center (which the Veteran subsequently indicated in a February 2016 statement was the Fort Worth Vet Center).  The AOJ attempted to retrieve the records but in February 2016, the VA Private Medical Records Retrieval Center rejected the request because the provider is non-private, and noted that the request "must be worked via the traditional process."  The claims file does not contain any indication that any further attempt to obtain the Vet Center records has been made.  As such, there was not substantial compliance with the Board's remand directives and remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, the Veteran notified VA in February 2016 that he filed for social security disability benefits in 1975 because he could not work due to ulcerative colitis.  There are no SSA records currently associated with the claims file.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  As such, remand is necessary to obtain any outstanding SSA disability records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C.A. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical records related to the Veteran's mental health treatment from the Dallas Vet Center and/or the Fort Worth Vet Center.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

2.  Obtain from the Social Security Administration all records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

If the records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

3.  Re-adjudicate the appeal, and if any of the claims on appeal remain denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




